Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATILED ACTION

Notice of Claim Amendments
1.	This official action is issued for latest claim amendments filed on 1/12/2022 that has been entered and made of record.
Response to after Non-Final
2.	Claims 1, 7 and 14 are currently amended. Claims 4, 10 and 18 are cancelled. No new claims are added. No new matter is added.

Allowable Subject Matter

3.	Claims 1-3, 5-9 and 11-17 and 19-23 are allowed.

 Following is Examiner's statement of reason for allowance.
 4.	Independent claim 1, 7 and 14 are allowable because prior art fails to 
teach or suggest, either alone or in combination, obtaining a dialogue of a user, the dialogue including a first plurality of words; obtaining a pre-trained language model; obtaining a corpus of dialogues, the corpus of dialogues including a plurality of communications between individuals, the corpus of dialogues not including training labels; obtaining a corpus of response materials, the corpus of 
5.	Claims 2-3, 5-6 and 21 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim1 as the method for obtaining a dialogue of a user of claim 1.
6.	Claims 8-9, 11-13 and 22 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim7 as the method for determining non-transitory computer-readable medium having encoded therein programming code executable by a processor to perform operations of claim7.


8.	The closet prior art of Thomson et al (US 2020/075961) in view of Tin
	Kam Ho et al (US 2020/0074984) in further view of Janaki Vora et al, herein
	after Vora (US2021/0141820) and in further view of Jerome Bellegarda et al
	(US 2015/034738 1)  teaches method and system for obtaining a dialogue of a user but further fails to teach determining the dialogue including a first plurality of words; obtaining a pre-trained language model; obtaining a corpus of dialogues, the corpus of dialogues including a plurality of communications between individuals, the corpus of dialogues not including training labels; obtaining a corpus of response materials, the corpus of response materials including potential responses to a communication of an individual, each response material of the corpus of response materials being associated with a respective second plurality of words, the corpus of response materials not including training labels; modifying the pre-trained language model using the corpus of dialogues and the corpus of response materials to identify topics of dialogues based on the corpus of dialogues and to identify responses to dialogues based on the corpus of response materials; identifying a dialogue topic of the dialogue of the user using the modified language model; identifying a set of response topics using the modified language model, each response topic of the set of response topics corresponding to a respective response material of the corpus of response materials; selecting a set of response materials from the corpus of response 
9.	Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any comments should preferable accompany the issue fees. Such submission should be clearly labeled “Comments on the statement for Allowance”.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677